65501: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 65501


Short Caption:CARLSBAD HEIGHTS ST. TRUST VS. NATIONSTAR MORTG., LLCClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A680996Case Status:Disposition Filed/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


AppellantCarlsbad Heights Street TrustMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						Kelly M. Perri
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentNationstar Mortgage, LLCDarren T. Brenner
							(Akerman LLP/Las Vegas)
						Allison R. Schmidt
							(Akerman LLP/Las Vegas)
						



15-00738: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


04/24/2014Filing FeeFiling fee due for Appeal.


04/24/2014Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.14-13278




04/24/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-13280




04/24/2014Filing FeeE-Payment $250.00 from Michael F. Bohn


04/24/2014MotionFiled Emergency Motion for Injunction Pending Appeal.14-13282




04/24/2014Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.14-13287




04/24/2014Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant: 15 days transcript request form; 120 days opening brief:14-13310




04/25/2014Order/ProceduralFiled Order to Show Cause and Denying Emergency Motion for Injunction. Appellant shall have 15 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 11 days from the date that appellant's response is served.  In light of this order, we deny without prejudice appellant's April 24, 2014, emergency motion.14-13460




04/25/2014MotionFiled Emergency Motion for Reconsideration.14-13496




04/25/2014Order/ProceduralFiled Order Granting Motion for Stay. This court grants the motion and temporary injunction pending submission of further papers establishing jurisdiction and the appropriateness of a stay. The foreclosure sale of the subject property is temporarily enjoined.14-13553




05/01/2014Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 08/14/13. To Court Reporter: Liza Lizotte.14-14041




05/12/2014TranscriptFiled Notice from Court Reporter. Lisa A. Lizotte  stating that the requested transcripts were delivered.  Dates of transcripts: 8/14/13.14-15217




05/13/2014Docketing StatementFiled Docketing Statement Civil Appeals.14-15610




05/15/2014MotionFiled Motion to Permit the Late Filing of Appellant's Response to Order to Show Cause.14-15860




06/05/2014Order/ProceduralFiled Order Granting Motion to Permit Late Filing of Response to Order to Show Cause. Appellant: 5 days to file and serve its response to the order to show cause.14-18299




06/10/2014MotionFiled Response to Order to Cause.14-18802




07/21/2014Order/ProceduralFiled Order Allowing Appeal to Proceed and Directing Opposition to Request for Injunction. Respondent: 15 days to file and serve any opposition to appellant's motion for an injunction. Apppellant: 11 days to file any reply. This court's April 25, 2014, temporary injunction remains in effect pending further order of this court.14-23569




08/22/2014BriefFiled Appellant's Opening Brief.14-27734




08/22/2014AppendixFiled Joint Appendix.14-27735




08/27/2014Order/ProceduralFiled Order Granting Injunction.14-28278




09/19/2014MotionFiled Stipulation of Extension of Time To File Respondent's Brief.14-31257




09/19/2014Notice/OutgoingIssued Notice Motion/Stipulation Approved. Respondent's answering brief due: October 22, 2014.14-31282




10/22/2014MotionFiled Stipulation of Extension of Time To File Respondent's Brief.14-35179




10/29/2014Order/ProceduralFiled Order Granting Motion.  Answering Brief due:  November 21, 2014.14-35943




11/25/2014MotionFiled Motion For Extension of Time To File Answering Brief (Third Request).14-38881




12/05/2014Order/ProceduralFiled Order Granting Motion for Extension of Time. Respondent's answering brief due: January 5, 2015.14-39653




12/31/2014MotionFiled Joint Motion For Remand to the Eighth Judicial District Court and Request For Dismissal of Appeal Without Prejudice and Stipulation To Extend Time To File Response Brief Pending Resolution of the Motion.14-42587




01/07/2015Order/DispositionalFiled Order Granting Motion for Remand and Dismissing Appeal. The parties have filed a joint motion to dismiss this appeal and remand this matter to the district court. We grant the parties' motion. "We remand this matter to the district court pursuant to its certification, and we order this appeal dismissed." Case Closed/No Remittitur Issued. SNP15-RP/MD/MC15-00738